McCulloch, J., (after stating the facts.) This appeal presents a question of fact as to whether the deed purporting to have been executed by Russell Rodgers to appellees’ grantor, Henry Crook, on November 14, 1900, was genuine or was a forgery. Appellant claims the land under- a deed executed to her by Rodgers on November 23, 1900. The chancellor found that the deed was genuine, and a majority of the court are of the opinion that the finding of the chancellor is not against the preponderance of the ■ testimony. Counsel for appellant contends that the court erred in granting the relief prayed for in appellee’s cross-complaint. In support of this contention he says that appellant was in possession of the property, and that appellees’ remedy was complete at law; and, further, that appellees had no title to the property, having only a' title bond, and therefore could not maintain a suit for.the relief sought in the cross-complaint. We do not think that either point is well taken. The primary purpose of the suit brought by appellant was to prevent the sale of the property by Easter, ^as administrator, to pay a claim against the estate, alleged to be fraudulent and fictitious; and appellant set forth her title to the property as an evidence of her right to maintain the suit. Appellees were let in to defend the suit on the ground, primarily, that they had become the owners of Easter’s claim in dispute, and as an additional defense they alleged that appellant was not the owner of the property, nor had any interest therein, and they set forth their title in order to show that appellant had no title. It is true that the legal title was, according to the contention of appellees, in Henry Crook, from whom they held a title bond. This gave them an equitable title. The court, having rightfully assumed jurisdiction of the subject-matter and the parties for certain purposes, will grant complete relief incidentally; without remitting the parties to an action at law for further relief. As said by this court in Cribbs v. Walker, 74 Ark. 104; “But where primarily the relief sought is such as is peculiarly within the established powers of courts of equity to grant, * * * then the jurisdiction will be assumed and exercised, even though further relief of a purely legal nature is asked as an incident.” We think the rule there announced is applicable here, and sustains the decree giving the full measure of relief prayed for. Affirmed. Hirr, C. J., not participating.